Citation Nr: 1549962	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-31 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a meniscus tear of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015 the Veteran testified at a hearing before the undersigned Veteran's Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was issued a Statement of the Case in connection with his claims in October 2013.  Thereafter, additional medical records relevant to the claims were added to the record, including VA treatment records and a VA examination of the Veteran's knees from September 2014.  These records were not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2015).  Thus, these claims must be returned to the RO for the issuance of a Supplemental Statement of the Case (SSOC).  

Additionally, a review of the record reveals that the Veteran's most recent VA examination specific to the left knee was conducted in October 2012, more than three years ago.  The Veteran asserted at his hearing that his condition has worsened since then.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that when a veteran claims that his condition has worsened since the original rating and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  The Board finds that the results of the VA examination are too remote to provide a complete picture of the Veteran's left knee disability throughout the appeal period, and on remand the RO should schedule the Veteran for another VA examination to assess the nature and severity of all of the manifestations of the Veteran's left knee disability.  Weggenmann, 5 Vet. App. at 284.

Further, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2014 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The entire claims folder, including this Remand, should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale for all opinions must be provided.

3.  Thereafter, re-adjudicate the claims of entitlement to a disability rating in excess of 20 percent for a meniscus tear of the left knee and entitlement to a disability rating in excess of 10 percent for instability of the left knee.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


